Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered April 12, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court’s ruling allowing testimony of the victim’s daughter, who was eight years old at the time of trial, was a proper exercise of discretion, since the record of the voir dire reflects that the child had the requisite intelligence and capacity to testify at trial and understood the nature and consequence of the oath (see, People v Parks, 41 NY2d 36, 50). The court’s Sandoval ruling was a proper exercise of discretion (see, People v Rice, 223 AD2d 405, lv denied 87 NY2d 1024). We perceive no abuse of sentencing discretion and conclude that the sentence was not based on any inappropriate criteria. Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Tom, JJ.